FILED
                            NOT FOR PUBLICATION                              DEC 20 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PAUL A. REDD, Jr.,                               No. 09-17164

              Plaintiff - Appellant,             D.C. No. 5:98-cv-20429-JF

  v.
                                                 MEMORANDUM *
MICHAEL D. DALEY,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                      Argued and Submitted December 8, 2010
                             San Francisco, California

Before: HUG, D.W. NELSON, and McKEOWN, Circuit Judges.

       Paul Redd, Jr. (“Redd”), a prisoner currently in the custody of the California

Department of Corrections (“CDC”), appeals the dismissal of his 42 U.S.C. § 1983

claim against CDC Correctional Officer Michael Daley for failure to exhaust

administrative remedies, as required by 42 U.S.C. § 1997e(a) of the Prison



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Litigation Reform Act (“PLRA”). We have jurisdiction under 28 U.S.C. § 1291.

We reverse and remand for further proceedings. We review de novo the district

court’s determination that a prisoner failed to exhaust administrative remedies.

O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1059 (9th Cir. 2007).

      The district court dismissed Redd’s excessive force claim for failure to

exhaust because Redd did not assert in his prison grievance that Daley used

excessive force. However, where prison grievance rules do not set forth a level of

factual specificity – as is the case here – this court has held that a prisoner must

simply notify the prison of the “nature of the wrong for which redress is sought.”

Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir. 2009) (quoting Strong v. David,

297 F.3d 646, 650 (7th Cir. 2002)). Here, Redd’s grievance addresses the incident

with Daley and strongly suggests that Daley’s actions were intentional. The

grievance does not explicitly set forth the elements of the claim, but it sufficiently

informs the prison of the nature of the wrong. Thus, Redd has exhausted his

administrative remedies with respect to the excessive force claim.

      We remand for consideration of the excessive force claim.

      REVERSED and REMANDED.




                                           2